Registration No. 333-82865 Registration No. 811-09447 As filed with the Securities and Exchange Commission on November 9 , 2009 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 11 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 14 x (Check appropriate box or boxes) JACOB INTERNET FUND INC. (Exact Name of Registrant as Specified in Charter) c/o Jacob Asset Management of New York, LLC 653 Manhattan Beach Blvd. #J, Manhattan Beach, CA 90266 (Address of Principal Executive Offices) (Zip Code) (212) 698-0700 (Registrant's Telephone Number, including Area Code) Ryan I. Jacob, c/o Jacob Asset Management of New York, LLC 653 Manhattan Beach Blvd. #J, Manhattan Beach, CA 90266 (Name and Address of Agent for Service of Process) With Copies to: Michael P. OHare, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Approximate Date of Public Offering: As soon as possible after effectiveness It is proposed that this filing will become effective (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) of Rule 485 ¨ on (date) pursuant to paragraph (b) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ on (date) pursuant to paragraph (a)(1) of Rule 485 x 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Registrant is filing this Post-Effective Amendment for the purpose of adding two new series of shares, designated as the Jacob Small Cap Growth Fund and the Jacob Wisdom Fund. The prospectus and statement of additional information relating to the other series of the Registrant are not amended or superseded hereby. Jacob Small Cap Growth Fund a series of Jacob Internet Fund Inc. Prospectus [ ], 2009 This Prospectus contains important information about the fund. For your own benefit and protection, please read it before you invest, and keep it for future reference. Investment Adviser Jacob Asset Management of New York LLC The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Summary Redemption of Fund Shares Fees and Expenses Pricing of Fund Shares Investment Objective, Principal Dividends and Distributions Investment Strategies and Related Risks Tax Consequences Management, Organization and Capital Distribution Arrangements Structure Purchase of Fund Shares Financial Highlights NOTICE OF PRIVACY POLICY We collect the following nonpublic personal information about you: Information we receive from you on or in applications or other forms, correspondence, or conversations, including, but not limited to, your name, address, phone number, social security number, assets, income and date of birth; and Information about your transactions with us, our affiliates, or others, including, but not limited to, your account number and balance, payments history, parties to transactions, cost basis information, and other financial information. We do not disclose any nonpublic personal information about our current or former shareholders to nonaffiliated third parties, except as permitted by law. For example, we are permitted by law to disclose all of the information we collect, as described above, to our transfer agent to process your transactions. Furthermore, we restrict access to your nonpublic personal information to those persons who require such information to provide products or services to you. We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your nonpublic personal information. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your nonpublic personal information would be shared with nonaffiliated third parties. SUMMARY Investment Objective The Funds investment objective is long-term growth of capital. There is no assurance that the Fund will achieve its investment objective. The Funds investment objective may be changed without shareholder approval. Principal Investment Strategies The Fund seeks to achieve its investment objective by investing, under normal circumstances, at least 80% of its net assets in small capitalization companies. Small capitalization companies are defined as those companies with market capitalizations (share price multiplied by number of shares outstanding) within the capitalization range of the Russell 2000 ® Growth Index at the time of purchase. The market capitalization range of the Russell 2000 ® Growth Index as of [ ], 2009 was $[ ] to $[ ]. The Fund maintains a diversified portfolio of investments consisting primarily of common stocks. The Fund may also invest in other equity securities such as preferred stocks, securities convertible or exchangeable into common stocks, rights, warrants, real estate investment trusts. Equity securities generally represent an ownership interest in a company and their value is based on the success of the companys business, any income paid to shareholders, the value of the companys assets, general market conditions and investor demand. The Funds investment adviser, Jacob Asset Management of New York LLC (the Adviser), expects to select investments for the Fund in companies that are broadly diversified over various industry groups. The Adviser manages the Funds portfolio in an aggressive growth style with the objective of achieving superior market returns. The Adviser believes that investments in small capitalization companies can have greater earnings and sales growth potential than larger capitalized companies and can offer substantial opportunities for long-term growth of capital. The Advisers overall stock selections are based on its qualitative and quantitative assessment of a companys fundamental prospects and whether it has an above-average potential for long-term growth of capital. Specifically, the Adviser looks for companies with strong balance sheets (financial strength) and high profit margins, sales and earnings growth which, over a business cycle, can be expected to produce high levels of free cash flow. Further, the Advisor seeks companies with strong management teams that can capitalize on catalysts for growth and competitive advantages such as superior products and favorable industry, economic and political trends. While trying to maximize the growth potential of the Funds portfolio of investments, the Advisor also seeks to obtain securities for the Fund that are selling at a reasonable valuation in view of their expected growth rate. The Adviser expects to invest the Funds net assets primarily in U.S. companies, but may gain exposure to foreign markets through the global operations of U.S. companies, by purchasing depositary receipts or securities of foreign companies traded on U.S. exchanges, or through direct investment in foreign companies. Depositary receipts are certificates normally issued by U.S. banks that evidence the ownership of shares of a foreign issuer. The Funds foreign investments may include securities of companies in emerging market countries, so that the Fund has the flexibility to take full advantage of investment opportunities in small capitalization 2 companies. The Adviser will not invest more than 25% of the Funds net assets directly in foreign companies. The Fund generally seeks to purchase securities as long-term investments, but the Adviser will sell or reduce holdings when a company fails to meet its expectations with regard to potential growth, addressable market, margin erosion, management changes or price considerations. The Fund may employ rapid trading strategies to capture incremental increases in the prices of securities, to protect against downside risk and to enhance the Funds return. The Fund intends to hold some cash, short-term debt obligations, government securities or other high-quality investments for reserves to cover redemptions and unanticipated expenses, or to maintain liquidity while seeking appropriate investments. There may be times, however, when the Fund attempts to respond to unfavorable market, economic, political or other conditions by investing up to 100% of its assets in cash or those types of money market investments for temporary defensive purposes. During those times, the Fund will not be able to pursue its investment objective and, instead, will focus on preserving your investment. Principal Risks Investing in a mutual fund has inherent risks, which could cause you to lose money. The principal risks of investing in the Fund are listed below and could adversely affect the Funds net asset value and total return. The value of the Funds shares and the securities held by the Fund can each decline in value. Even when the stock market in general is rising, the stocks selected by the Adviser may decline. Prices of common stocks of even the best managed, most profitable corporations are subject to market risk, which means their stock prices can decline. In addition, swings in investor psychology or significant trading by large institutional investors can result in price fluctuations. You could lose money that you invest in the Fund. Investments in small capitalization companies may involve greater risks, as these companies tend to have limited product lines, markets and financial or managerial resources. Small cap stocks often also have a more limited trading market, such that the Adviser may not be able to sell stocks at an optimal time or price. In addition, less frequently-traded securities may be subject to more abrupt price movements than securities of larger capitalized companies. The risks of investing in foreign companies can increase the potential for losses in the Fund and may include currency fluctuations, political and economic instability, less government regulation, less publicly available information, limited trading markets, differences in financial reporting standards and less stringent regulation of securities markets Foreign securities markets generally have less volume than U.S. securities exchanges and securities of some foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Additional risks include future political and economic developments, the possibility that a foreign jurisdiction might impose or increase withholding taxes on income payable with respect to foreign securities, the possible seizure, nationalization or expropriation of the foreign issuer 3 or foreign deposits (in which the Fund could lose its entire investment in a certain market) and the possible adoption of foreign governmental restrictions such as exchange controls. [The Funds frequent trading strategy increases portfolio turnover. Portfolio turnover may involve the payment by the Fund of brokerage and other transaction costs, on the sale of securities, as well as on the investment of the proceeds in other securities. The greater the portfolio turnover, the greater the transaction costs to the Fund, which could have an adverse effect on the Funds total rate of return. In addition, funds with high portfolio turnover rates may be more likely than low-turnover funds to generate capital gains that must be distributed to shareholders either as gains or as taxable income. Disclosure of Portfolio Holdings . The Fund expects to publicly disclose 100% of its portfolio holdings on its website no earlier than 30 days after each calendar quarter end. The Fund also intends to disclose its top 25 holdings on a monthly basis on its website no earlier than 30 days after the month end, along with information regarding the percentage of the portfolio that each holding comprises. A further description of the Funds policies and procedures with respect to the disclosure of portfolio holdings is available in the Statement of Additional Information. Who May Want to Invest in the Fund The Fund is designed for long-term investors who understand and are willing to accept the risk of loss involved in investing in a fund seeking long-term growth of capital and investing in the small capitalization growth sector. Investors should consider their investment goals, their time horizon for achieving them, and their tolerance for risks before investing in the Fund. If you seek an aggressive approach to capital growth and can accept the above average level of price fluctuations that this Fund is expected to experience, this Fund could be an appropriate part of your overall investment strategy. The Fund should not represent your complete investment program or be used for short-term trading purposes. 4 Performance Information Performance information is not available because the Fund had not commenced operations as of the date of this Prospectus. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee* 2.00% Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.90% Distribution and/or Service (12b-1) Fees 0.35% Other Expenses 2.33% Total Annual Fund Operating Expenses 3.58% Less Management Fee Waiver** (0.90)% Net Annual Fund Operating Expenses*** 2.68% * A redemption fee is imposed on shares sold within 90 days following their purchase date. The redemption fee is calculated as a percentage of the amount redeemed (using standard rounding criteria), and may be charged when you sell your shares or if your shares are involuntarily redeemed. The fee will be retained by the Fund and generally withheld from redemption proceeds. For more details, see the redemption fee information in the Market Timing Policy section beginning on page [ ]. There is also a fee (currently $15) imposed on redemption proceeds sent by wire. ** The Adviser has contractually agreed for a period of two years following the reorganization that commenced its operations, to waive its advisory fees in an amount up to an annual rate of 0.90% of the average daily net assets, to the extent that the Funds Total Annual Operating Expenses (excluding any taxes, interest, brokerage fees, acquired fund expenses and non-routine expenses) exceed 2.45% of average daily net assets. Pursuant to its fee waiver agreement with the Fund, the Adviser is entitled to recoup any fees that it waived for a period of three years following such fee waivers to the extent that such recoupment by the Adviser will not cause the Fund's expense level to exceed 2.45%. Please note that the maximum waiver is 0.90%, which means that it is possible that the Funds overall expenses could exceed 2.45%. *** Please note that the percentage of Annual Fund Operating Expenses shown are based on estimated amounts andon the amount of assets expected to transfer into the Fund as a result of the reorganization of the Rockland SmallCap Growth Fund into the Fund. If the Funds average annual net assets during the current fiscal year are lower, the Funds expense ratio would be higher than that shown above. 5 Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund over the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $[ ] $[ ] $[ ] $[ ] MANAGEMENT, ORGANIZATION AND CAPITAL STRUCTURE Adviser. Jacob Asset Management of New York LLC (the Adviser), a federally registered investment adviser, is a Delaware limited liability company with its principal office located at 653 Manhattan Beach Blvd. #J, Manhattan Beach, CA 90266. Pursuant to the Investment Advisory Agreement for the Fund, the Adviser manages the Funds portfolio of securities and makes the decisions with respect to the purchase and sale of investments, subject to the general supervision of the Funds Board of Directors. The Adviser is also responsible for overseeing the performance of the Funds administrator and other service providers. The Adviser also serves as the investment adviser to the other series of Jacob Internet Funds Inc.: the Jacob Internet Fund, and the Jacob Wisdom Fund. Ryan I. Jacob is the Chief Portfolio Manager of the Fund, and is primarily responsible for the day-to-day management of the Funds portfolio. Mr. Jacob is the founder and Chief Executive Officer of JAM, as well as President of Jacob Internet Fund Inc. He has served as Chief Portfolio Manager of the Jacob Internet Fund since its inception in 1999. Mr. Jacob served as Chief Portfolio Manager of The Internet Fund, Inc. from December 20, 1997 through June 24, 1999. Mr. Jacob also served as a financial analyst for Lepercq, de Neuflize & Co. Inc. from September 1998 to June 1999 and as an analyst for Horizon Asset Management from October 1994 through August 1998. Mr. Jacob also served as the Director of Research for IPO Value Monitor, an investment related research service from 1996 to August 1998. Previously, Mr. Jacob was an assistant portfolio manager in the private clients group at Bankers Trust from October 1992 through October 1994. Mr. Jacob, a graduate of Drexel University, has over 17 years of investment experience . Francis J. Alexander is an assistant portfolio manager of the Fund, and assists Mr. Jacob in the management of the Funds assets and securities. Mr. Alexander also is an assistant portfolio manager of the Jacob Internet Fund. He was Chief Portfolio Manager of The Internet Fund, Inc. from October 21, 1996 (inception) through December 19, 1997 and thereafter was a portfolio manager of that fund while Mr. Jacob served as Chief Portfolio Manager. Mr. Alexander was a portfolio manager with Lepercq, de Neuflize & Co. Inc. from May 1998 to March 2002. He has served as President of Alexander Capital Management, Inc. since 1985. Mr. Alexander received his Bachelor of Arts from Notre Dame University and his Master of Business Administration from St. Johns University. Mr. Alexander has over 37 years of investment experience. 6 Darren Chervitz is the Director of Research for JAM. Mr. Chervitzs responsibilities include providing research to assist the portfolio managers in their selection of securities for the Jacob funds. Prior to his employment with JAM, Mr. Chervitz was a financial editor and reporter for CBS MarketWatch from August 1996 to July 1999. Mr. Chervitz was also a technology stock analyst for ZDTV from August 1996 to July 1999. The Funds Statement of Additional Information provides additional information about the portfolio managers compensation, other accounts that they manage and their ownership of Fund shares. Advisers Fees. Pursuant to the terms of the Investment Advisory Agreement, the Adviser receives a monthly advisory fee equal to an annual rate of 0.90% of the Funds average daily net assets. The Adviser has contractually agreed, through [ ], to waive its advisory fees in an amount up to an annual rate of 0.90% of the average daily net assets, to the extent that the Funds Total Annual Operating Expenses (excluding any taxes, interest, brokerage fees, acquired fund expenses and non-routine expenses) exceed 2.45% of average daily net assets for the Fund. Pursuant to its fee waiver agreement with the Fund, the Adviser is entitled to recoup any fees that it waived for a period of three years following such fee waivers to the extent that such recoupment by the Adviser will not cause the Fund's expense level to exceed 2.45%. A discussion regarding the basis for the board of directors approving the Investment Advisory Agreement for the Fund will be available in the Funds first annual or semi-annual report to shareholders. PURCHASE OF FUND SHARES The Fund sells (and redeems) its shares on a continuous basis at net asset value (NAV) and does not apply any front-end or back-end sales charges. A completed application must be submitted to the Fund, along with payment of the purchase price by check or wire. Your purchase will be calculated at the next determined NAV after U.S. Bancorp Fund Services, LLC (the Transfer Agent) receives and accepts your order. Shares of the Fund have not been registered for sale outside the United States. The Fund generally does not sell shares to investors residing outside of the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. The Fund has established an Anti-Money Laundering Compliance Program as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act). In order to ensure compliance with this law, the Fund is required to obtain the following information for all customers seeking to open an account (as those terms are defined in rules adopted pursuant to the USA Patriot Act): Full name Date of birth (individuals only) 7 Social Security or tax identification number Permanent street address (Addresses containing only a P.O. Box will not be accepted) Accounts opened by entities, such as corporations, companies or trusts, will require additional documentation Please note that if any information listed above is missing, your application will be returned and your account will not be opened. In compliance with the USA PATRIOT Act, the Transfer Agent will verify the information on your application as part of the Funds Anti-Money Laundering Program. The Fund reserves the right to request additional clarifying information and may close your account if such clarifying information is not received by the Fund within a reasonable time of the request or if the Fund cannot form a reasonable belief as to the true identity of a customer. If you require additional assistance when completing your application, please contact the Transfer Agent at 1-888-Jacob-fx (1-888-522-6239). Minimum Investments. To purchase shares, you need to invest at least $2,500 initially. Investments made under the Uniform Gift to Minors Act, an IRA account, 401(k) plan, other retirement accounts, or when establishing an Automatic Investment Plan need to invest only $1,000 to start. Once you have an account with the Fund, you may make additional investments in amounts as low as $100. The Fund reserves the right to vary the initial and subsequent minimum investment requirements at any time, to reject any purchase or exchange request, or to suspend the offering of its shares at any time. Market Timing Policy The Fund prohibits short-term or excessive trading, often referred to as market timing. Market timing may interfere with the efficient management of the Funds portfolio, materially increase the Funds transaction costs, administrative costs or taxes, or may otherwise be detrimental to the interests of the Fund and its shareholders. Some securities in which the Fund has authority to invest, such as foreign securities or thinly traded securities, could subject the Fund to additional market timing risks as described below. In order to reduce the risks of market timing, the Fund will take steps to deter and detect short-term or excessive trading pursuant to the Funds market timing policies as described in this prospectus and approved by the Board. A short-term trading redemption fee is assessed on any Fund shares, except those shares received from reinvested distributions, in a Fund account that are sold (by redemption, whether voluntary or involuntary) within 90 days following their purchase date. This redemption fee will equal 2% of the amount redeemed (using standard rounding criteria) and the shares held the longest will be treated as being redeemed first and shares held shortest as being redeemed last. The redemption fee may be collected by deduction from the redemption proceeds. The redemption fee is imposed to discourage short-term trading and is paid to the Fund to help offset any cost associated with such short-term trading. The redemption fee is not intended to accommodate short-term trading and the Fund will monitor the assessment of redemption fees against an investors account. A shareholder is subject to the 2% redemption fee whether they are a direct shareholder of the Fund or investing indirectly in the Fund through a financial intermediary such as a broker-dealer, an investment adviser, an administrator or trustee of an IRS 8 recognized tax-deferred savings plan, such as a 401(k) retirement plan or a 529 college savings plan that maintains an omnibus account with the Fund for trading on behalf of its customers. Currently, only certain intermediaries have the ability to collect the Funds redemption fee on the Funds behalf from their customers accounts. Even in the case of these intermediaries who are collecting the redemption fee, due to policy, operational and/or systems requirements and limitations, these intermediaries may use criteria and methods for tracking, applying and/or calculating the fee that may differ in some respects from that of the Fund. The Fund will continue to encourage all financial intermediaries to develop the capability to begin assessing the redemption fee from their customers who invest in the Fund. To the extent required by applicable regulation, the Fund or the Transfer Agent enter into agreements with financial intermediaries under which the intermediaries agree to provide information about Fund share transactions effected through the financial intermediary. Shareholders investing in Fund shares through a financial intermediary should contact their financial intermediary (or, in the case of a 401(k) retirement plan, the plan sponsor) for more information on any differences in how the redemption fee is applied to investments in the Fund. In addition, the Adviser monitors shareholder transactions into and out of the Fund to identify activity that could be deemed to be market timing. If the Fund or its agents conclude that a shareholders trading may be detrimental to the Fund, the Fund may temporarily or permanently bar future purchases into the Fund or, alternatively, may limit the amount, number or frequency of any future purchases and/or the method by which the shareholder may request future purchases and redemptions. Transactions placed in violation of the Funds market timing policy are not necessarily deemed accepted by the Fund and may be cancelled or revoked by the Fund on the next business day following receipt by the Fund. Shareholders are subject to the market timing policy whether they are direct shareholders of the Fund or investing indirectly in the Fund through a financial intermediary such as a broker-dealer, an investment adviser, an administrator or trustee of an IRS recognized tax-deferred savings plan such as a 401(k) retirement plan or a 529 college savings plan that maintains an omnibus account with the Fund for trading on behalf of its customers. While the Fund will monitor certain transactions through financial intermediaries and encourage financial intermediaries to apply the Funds market timing policy to their customers who invest indirectly in the Fund, the Fund is limited in its ability to monitor the trading activity or enforce the Funds market timing policy with respect to customers of financial intermediaries. More specifically, unless the financial intermediaries have the ability to apply the Funds market timing policy to their customers (for example, participants in a 401(k) retirement plan) through such methods as implementing short-term trading limitations or restrictions, the Fund may not be able to determine whether trading by customers of financial intermediaries is contrary to the Funds market timing policy. Although these methods involve judgments that are inherently subjective and involve some selectivity in their application, the Fund seeks to make judgments and applications that are consistent with the interests of the Funds shareholders. There is no assurance that the Fund or its agents will gain access to any or all information necessary to detect market timing in omnibus accounts. While the Fund will seek to take actions (directly and with the assistance of financial 9 intermediaries) that will detect market timing, the Fund cannot represent that such trading activity can be completely eliminated. The Fund also has the authority to invest in foreign securities that are traded on foreign exchanges or securities that are thinly traded. To the extent the Fund invests in these types of securities, the Fund may be exposed to investors who engage in the type of market timing trading that seeks to take advantage of possible delays between the change of the value of a funds portfolio holdings and the reflection of the change in the NAV of the funds shares, sometimes referred to as arbitrage market timing. For example, the Fund may hold portfolio securities that are traded on a foreign exchange that closes prior to the time that the Fund sets its NAV. If an event that affects the value of that foreign security occurs prior to the time that the Fund sets its NAV, the closing price of the foreign security may not accurately represent the value of the foreign security at the time the Fund sets its NAV. Likewise, if a security is thinly traded, the closing price of that security may not accurately represent the market value of that security at the time the Fund sets its NAV. There is the possibility that such arbitrage market timing trading, under certain circumstances, may dilute the value of the Fund shares if redeeming shareholders receive proceeds (and buying shareholders receive shares) based upon NAVs that do not reflect the appropriate fair value prices of those portfolio securities. To reduce the risk of arbitrage market timing, the Fund has procedures to determine the fair value of a portfolio security if there is an indication that, for example, a closing price on a foreign market or closing price of a thinly traded security may not reflect the accurate fair market value of the security. How To Open An Account: By Mail Complete and sign the New Account Application and make a check payable to Jacob Internet Fund Inc. $2,500 minimum. $1,000 minimum for IRA, UGMA, 401K, other retirement accounts, and accounts establishing an Automatic Investment Plan. The Fund may, but is not required to, accept initial investments below the minimums. Mail to: JACOB INTERNET FUND INC. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight or Express Mail to: JACOB INTERNET FUND INC. c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 All purchases by check should be in U.S. dollars drawn on a U.S. financial institution. The Fund will not accept payment in cash or money orders. The Fund also does not accept cashiers checks in amounts of less than $10,000. Also, to prevent check fraud, the Fund will not accept third party checks, credit card checks, Treasury checks, travelers checks or starter checks for the purchase of shares. We are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. 10 NOTE: The Transfer Agent charges a $25 fee for any returned checks. You will be responsible for any losses suffered by the Fund as a result. By Wire If you are making an initial investment in the Fund, before you wire funds, please contact the Transfer Agent by phone at 1-888-Jacob-fx to make arrangements with a telephone service representative to submit your completed application via mail, overnight delivery or facsimile. Upon receipt of your application, your account will be established and a service representative will contact you within 24 hours to provide an account number. Your purchase request should be wired through the Federal Reserve Bank as follows: U.S. Bank, N.A. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA Number: 075000022 Credit: U.S. Bancorp Fund Services, LLC Account Number: 112-952-137 Further credit: Jacob Internet Fund Inc. Your account name and account number Wired funds must be received prior to 4:00 p.m. (Eastern time) to be eligible for same day pricing. The Fund and US Bank, N.A. are not responsible for the consequence of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. How To Purchase Additional Shares: By Mail You may add to your account at any time by mailing the remittance form which is attached to your individual account statement along with any subsequent investments. All requests must include your account registration number in order to assure that your funds are credited properly. By Wire Before sending your wire, please contact the Transfer Agent at 1-866-Jacob-fx to advise them of your intent to wire funds. This will ensure prompt and accurate credit upon receipt of your wire. Please follow the wiring instructions detailed in the earlier section How To Open An Account. By Telephone If you have completed the appropriate section of the New Account Application or if you make subsequent arrangements in writing, you may purchase additional shares by telephoning the Fund toll-free at 1-888-Jacob-fx. This option allows investors to move money from their predesignated bank account to their Fund account upon request. Only bank accounts held at domestic institutions that are Automated Clearing House (ACH) members may be used for telephone transactions. 11 To have your Fund shares purchased at the NAV determined at the close of regular trading on a given date, the Transfer Agent must receive your order before the close of regular trading on that date. You may not use telephone transactions for your initial purchase of Fund shares. The Fund may alter, modify or terminate the telephone purchase option at any time. The minimum amount that can be transferred by telephone is $100. For more information about telephonic transactions, please call the Fund at 1-888-Jacob-fx. By Internet This option allows you to purchase additional shares directly through the Funds website at www.JacobInternet.com. To choose this option, complete the appropriate section of the New Account Application or make subsequent arrangements by submitting a written request. Only bank accounts held at a domestic institution which is an ACH member may be used for Internet transactions. To have your Fund shares purchased at the NAV determined at the close of regular trading on a given date, the Transfer Agent must receive your order before the close of regular trading on that date. You may not use Internet transactions for your initial purchase of Fund shares. The Fund may alter, modify or terminate the Internet purchase option at any time. The minimum amount that can be transferred by Internet is $100. For more information about Internet transactions, please call the Fund at 1-888-Jacob-fx. By Automatic Investment Plan You may purchase additional shares of the Fund in amounts of $100 or more through an Automatic Investment Plan which allows monies to be deducted directly from your checking, savings or bank money market accounts to invest in the Fund. You may make automatic investments on a weekly, monthly, bi-monthly (every other month) or quarterly basis. You are eligible for this plan if your bank account is maintained at a domestic financial institution which is an ACH member. If your financial institution rejects your payment, a $25 fee will be charged to your account. Any change to or termination of your Automatic Investment Plan should be made 5 days prior to the effective date by contacting the Transfer Agent at 1-866-Jacob-fx. The Fund may alter, modify or terminate the Automatic Investment Plan at any time. For information about participating in the Automatic Investment Plan, please call the Fund at 1-888-Jacob-fx. Investing Through Brokers or Agents. You may invest in the Fund through brokers or agents who have entered into selling agreements with the Funds distributor. Investors may be charged a separate fee by a broker or agent. The broker or agent may also set their own initial and subsequent investment minimums. Retirement Plans . Shares of the Fund are available for use in tax-deferred retirement plans such as: 12 IRAs, employer-sponsored defined contribution plans (including 401(k) plans), and tax-sheltered custodial accounts described in Section 403(b)(7) of the Internal Revenue Code. For more information on IRA accounts and to receive an IRA application and disclosure statement, please call 1-888-Jacob-fx. Receipt of Orders. Shares may only be purchased on days the Fund is open for business (generally the same days that the New York Stock Exchange is open for business). If you are paying with federal funds (wire), your order will be considered received when U.S. Bank, N.A. receives the federal funds. When making a purchase request in writing, make sure your request is in good order. Good order means your letter of instruction includes: the name of the Fund the dollar amount of shares to be purchased purchase application or investment slip check payable to Jacob Internet Fund Inc. Timing of Requests. All requests received and accepted by the Transfer Agent before 4:00 p.m. (Eastern time) will be executed on that same day. The Fund or its service providers have also entered into arrangements authorizing certain financial intermediaries (or their agents) to accept purchase and redemption orders for Fund shares. Purchases through an authorized intermediary or agent will be executed on the same day, provided the authorized intermediary or agent receives and accepts the order before 4:00 p.m. Requests received after 4:00 p.m. by the Transfer Agent or an authorized intermediary or agent will be processed at the next determined NAV on the following business day. REDEMPTION OF FUND SHARES When Redemption Proceeds Are Sent to You: You may redeem your shares on any day the Fund is open for business (generally the same days that the New York Stock Exchange is open for business). Once the Transfer Agent or an authorized intermediary or agent receives and accepts your redemption request, your request will be processed at the next determined NAV. If you purchase shares by check or ACH transfer and request a redemption soon after the purchase, the Fund will honor the redemption request, but will not mail the proceeds until your purchase has cleared (usually within 10 days). If you make a purchase by check or ACH transfer that does not clear, the purchase will be canceled and you will be responsible for any losses or fees incurred in that transaction. A redemption request received and accepted before 4:00 p.m. (Eastern time) will normally be sent to the bank account of record or mailed to your address of record on the following business day. Credit for redemption proceeds sent via ACH transfer may not be available for 2 business days thereafter. In no event will proceeds be wired, mailed or transferred through the ACH 13 system more than 7 days after the Transfer Agent receives and accepts a redemption request. If the proceeds of the redemption are requested to be sent to an address other than the address of record or if the address of record has been changed within 15 days of the redemption request, the request must be in writing with your signature(s) guaranteed. The Fund is not responsible for interest on redemption amounts due to lost or misdirected mail. The Fund and the Transfer Agent each reserve the right to refuse a wire, telephone or Internet redemption if it is believed advisable to do so. Procedures for redeeming Fund shares by wire, telephone or Internet may be modified or terminated at any time by the Fund. How To Redeem Shares: By Mail Send written redemption requests to: Jacob Internet Fund Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 If a redemption request is inadvertently sent to the Fund at its corporate address, it will be forwarded to the Transfer Agent and the effective date of redemption will be delayed until the request is received by the Transfer Agent. The Fund cannot honor any redemption requests with special conditions or which specify an effective date other than as provided above. When making a redemption request, make sure your request is in good order. Good order means your letter of instruction includes: the name of the Fund the number of shares or the dollar amount of shares to be redeemed  the account registration number signatures of all registered shareholders exactly as the shares are registered with signature(s) guaranteed if applicable (see page 20) Account Signature Registration Requirements Individual, Joint Tenants, Sole Proprietorship, Redemption requests must be signed by all person(s) Custodial (UGMA), General Partners required to sign for the account, exactly as it is registered. Corporations, Associations Redemption request and a corporate resolution, signed by person(s) required to sign for the account, accompanied by signature guarantee(s). Trusts Redemption request signed by the Trustee(s), with a signature guarantee. (If the Trustees name is not 14 registered on the account, a copy of the trust document certified within the past 60 days is also required.) By Internet If you are set up to perform telephone transactions (either through your New Account Application or by subsequent arrangements in writing), you may redeem shares in any amount up to $50,000 by instructing the Fund by telephone at 1-888-Jacob-fx. You must redeem at least $100 for each telephone redemption. Redemption requests for amounts exceeding $50,000 generally must be made in writing. A signature guarantee may be required of all shareholders in order to change telephone redemption privileges. By Internet If you are set up to perform Internet transactions (either through your New Account Application or by subsequent arrangements in writing), you may redeem shares in any amount up to $50,000 through the Funds website at (www.JacobInternet.com). You must redeem at least $100 for each Internet redemption. Redemption requests for amounts exceeding $50,000 must be made in writing. A signature guarantee is required of all shareholders in order to change Internet redemption privileges. By Systematic Withdrawal Plan If you own shares with a value of $10,000 or more, you may participate in the Systematic Withdrawal Plan. The Funds systematic withdrawal option allows you to move money automatically from your Fund account to your bank account according to the withdrawal schedule you select. To select the systematic withdrawal option, you must check the appropriate box on the New Account Application. The minimum systematic withdrawal amount is $100. A check will be issued to the Address of Record or you can choose to have the proceeds transferred from your Fund account to the account you choose on your account application form. Your bank must be a member of the Automated Clearing House network (ACH). You may change your payment amount or terminate your participation by contacting the Transfer Agent at 1-866-jacob-fx 5 days prior to the effective date. If you expect to purchase additional Fund shares, it may not be to your advantage to participate in the Systematic Withdrawal Plan because contemporaneous purchases and redemptions may result in adverse tax consequences. For further details about this service, see the New Account Application or call the Fund at 1-888-Jacob-fx. Electronic Transfers. The proceeds of a redemption can be sent directly to your bank account via wire or ACH transfer. You can elect these options by completing the appropriate section of the New Account Application or making subsequent arrangements in writing. In order to arrange for redemption by wire or ACH transfer after an account has been opened, or to change the bank or account designated to receive redemption proceeds, a written request must be sent to the Fund at the address listed above. If the proceeds are sent by wire, the Transfer Agent will 15 assess a wire fee (currently $15). If money is moved via ACH transfer, you will not be charged by the Fund for these services. There is a $100 minimum per transfer. In order to arrange for a redemption by wire or ACH transfer, or to change the bank account designated to receive redemption proceeds after an account has been opened, a written request must be sent to the Fund at the address listed in the section on How To Open An Account. A signature guarantee may be required. The request should be received no later than 5 days prior to the effective date of the transaction. Telephone/Internet Requests. Neither the Fund nor any of its service contractors will be liable for any loss or expense in acting upon any telephone or Internet instructions for redemptions that are reasonably believed to be genuine. The Fund will use reasonable procedures to attempt to confirm that all telephone and Internet instructions are genuine such as requesting that a shareholder provide: Telephone  the name in which the account is registered, and  the Fund account number and his/her social security number. Internet  the Fund account number and social security number, and  his/her Personal Identification Number (PIN) which can be established on the website. If the Fund fails to follow these reasonable procedures, it may be liable for any loss due to unauthorized or fraudulent transactions. Telephone and Internet redemptions may be difficult during periods of drastic economic or market changes. If you are unable to contact the Fund by telephone or Internet, you may also redeem shares by mail following the instructions above. Telephone trades must be received by or prior to market close. During periods of high market activity, shareholders may encounter higher than usual call waits. Please allow sufficient time to place your telephone transaction. Once a telephone transaction has been placed, it cannot be cancelled or modified. IRA Redemptions. If you have an IRA, you must indicate on your redemption request whether or not to withhold federal income tax. Redemption requests not indicating an election to have federal tax withheld will be subject to withholding. If you are uncertain of the redemption requirements, please contact the Transfer Agent in advance: 1-888-Jacob-fx. Signature Guarantees. Signature guarantees generally are needed: For redemptions requests over $50,000 When redemption proceeds are sent to any person, address or bank account not on record If ownership is changed on your account For written requests to wire redemption proceeds (if not previously authorized on the account) 16 When establishing or modifying certain services on an account If a change of address was received by the Transfer Agent within the last 15 days In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right to require a signature guarantee in other instances based on the circumstances relative to the particular situation. Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (STAMP). A notary public is not an acceptable signature guarantor. The Transfer Agent may require additional supporting documents for redemptions made by corporations, executors, administrators, trustees and guardians. Call the Fund at 1-888-Jacob-fx for more information. Redemptions In-Kind. If your redemption request exceeds the lesser of $250,000 or 1% of the NAV (an amount that would affect Fund operations), the Fund reserves the right to make a redemption in-kind. A redemption in-kind is a payment in portfolio securities rather than cash. The portfolio securities would be valued using the same method as the Fund uses to calculate its NAV. You may experience additional expenses such as brokerage commissions in order to sell the securities received from the Fund. In-kind payments do not have to constitute a cross section of the Funds portfolio. The Fund will not recognize gain or loss for federal tax purposes on the securities used to complete an in-kind redemption, but you will recognize gain or loss equal to the difference between the fair market value of the securities received and your basis in the Fund shares redeemed. Accounts with Low Balances. Due to the high cost of maintaining accounts with low balances, the Fund may mail you a notice if your account falls below $2,500, or $1,000 for IRA, UGMA, 401K, other retirement accounts and accounts with an Automatic Investment Plan, other than as a result of a decline in the value per share of the Fund, requesting that you bring the account back up to the required minimum or close it out. If you do not respond to the request within 30 days, the Fund may close your account and send you the proceeds. EXCHANGE OF FUND SHARES [Description to be Inserted] PRICING OF FUND SHARES How NAV is Determined. The NAV is equal to the value of the Funds securities, cash and other assets less all expenses and liabilities divided by the number of shares outstanding. The NAV is determined once daily on Monday through Friday as of the close of business of the New York Stock Exchange (generally 4 p.m., Eastern Standard time) on each day that the Fund is open (generally, the same days that the New York Stock Exchange is open). If the New York Stock Exchange closes at a different time, or if an emergency exists, the NAV may be calculated at a different time. The Fund does not determine NAV on the following holidays: 17  New Years Day  Good Friday  Labor Day  Martin Luther King, Jr. Day  Memorial Day  Thanksgiving Day  Presidents Day  Independence Day  Christmas Day The Funds portfolio securities traded on exchanges are valued each day at the last reported sales price on each securitys principal exchange, except those traded on the Nasdaq National Market and Capital Market exchanges (Nasdaq). Securities traded on the Nasdaq will be valued at the Nasdaq Official Closing Price. If market quotations are not readily available or not reliable, securities will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Board of Directors. The Fund will also value a security at fair value if a significant event that materially affects the value of the security occurs after the last available sale price of the security, but before the Fund calculates its NAV. The fair value procedures are also used to limit the Funds possible exposure to investors who engage in the type of market timing trading that seeks to take advantage of possible delays between the change in the value of the Funds portfolio holdings and the reflection of the change in the NAV of the Funds shares. For example, if the Fund holds a portfolio security traded on a foreign exchange that closes prior to the time that the Fund sets its NAV and an event that may effect the value of that foreign security occurs after the foreign market close, the Adviser will review the closing price of the foreign security on the foreign exchange to determine whether the price at the foreign market close accurately reflects the fair market value of the foreign security at the time that the Fund sets its NAV. If the Adviser determines the price at the foreign market close does not accurately reflect the fair market value of the foreign security when the Fund sets its NAV, the Adviser will take steps to determine the fair market value of the security. To the extent that the Adviser determines the fair market value of a security, it is possible that the fair market value determined by the Adviser will not exactly match the market price of the security when the security is sold by the Fund. The Fund may use independent pricing services to assist in calculating the NAV. In addition, if the Fund owns any foreign securities that are traded on foreign exchanges that are open on weekends or other days when the Fund does not price its shares, the NAV may change on days when shareholders will not be able to purchase or redeem Fund shares. DIVIDENDS AND DISTRIBUTIONS The Fund intends to qualify each year as a regulated investment company under the Internal Revenue Code. As a regulated investment company, the Fund generally pays no federal income tax on the income and gains it distributes to you. The Fund intends to make a distribution at least annually from its net investment income and any net realized capital gains. The Fund may distribute such income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on the Fund. The amount of any distribution will vary, and there is no guarantee the Fund will pay either an income dividend or a capital gains distribution. For a discussion of the taxation of dividends or distributions, see Tax Consequences. 18 The net investment income of the Fund for each business day is determined immediately prior to the determination of NAV. Shares of the Fund earn dividends on the business day their purchase is effective but not on the business day their redemption is effective. Annual Statements. Every January, you will receive a statement that shows the tax status of distributions you received the previous calendar year. Distributions declared in December to shareholders of record in such month, but paid in January, are taxable as if they were paid in December. The Fund may reclassify income after your tax reporting statement is mailed to you. Prior to issuing your statement, the Fund makes every effort to search for reclassified income to reduce the number of corrected forms mailed to shareholders. However, when necessary, the Fund will send you a corrected Form 1099-DIV to reflect reclassified information. Avoid Buying A Dividend. If you are a taxable investor and invest in the Fund shortly before the record date of a taxable distribution, the distribution will lower the value of the Funds shares by the amount of the distribution and, in effect, you will receive some of your investment back in the form of a taxable distribution. Choosing A Distribution Option. A shareholder may elect to receive distributions of dividends and/or capital gains in cash or to have such distributions reinvested in additional shares of the Fund. Both dividends and capital gains will be automatically reinvested in additional shares of the Fund unless the investor has elected to receive either type of distribution in cash. If an investor elects to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if a check remains uncashed for six months, the Fund reserves the right to reinvest the distribution check in the shareholders account at the Funds then current net asset value and to reinvest all subsequent distributions. TAX CONSEQUENCES Tax Considerations . In general, if you are a taxable investor, Fund distributions are taxable to you at either ordinary income or capital gains tax rates. This is true whether you reinvest your distributions in additional Fund shares or receive them in cash. For federal income tax purposes, Fund distributions of short-term capital gains are taxable to you as ordinary income. Fund distributions of long-term capital gains are taxable to you as long-term capital gains no matter how long you have owned your shares. With respect to taxable years of the Fund beginning before January 1, 2011, unless such provision is extended or made permanent, a portion of income dividends paid by the Fund may be designated as qualified dividend income eligible for taxation by individual shareholders at long-term capital gain rates, provided certain holding period requirements are met. Sales And Redemption Of Fund Shares . When you sell or redeem your shares in the Fund, you may realize a capital gain or loss. Backup Withholding. By law, if you do not provide the Fund with your proper taxpayer identification number and certain required certifications, you may be subject to backup withholding on any distributions of income, capital gains or proceeds from the sale of your shares. The Fund also must withhold if the IRS instructs it to do so. When withholding is required, the amount will be 28% of any distributions or proceeds paid. 19 Other Tax Information . Fund distributions and gains from the sale of your Fund shares generally are subject to state and local taxes. While the Fund does not generally sell shares to investors residing outside the United States, any non-U.S. investors that did acquire shares may be subject to U.S. withholding at a 30% or lower treaty tax rate and estate tax, and are subject to special U.S. tax certification requirements to avoid backup withholding and claim any treaty benefits. This discussion of Tax Consequences is not intended or written to be used as tax advice. Because everyones tax situation is unique, you should consult your tax professional about federal, state, local or foreign tax consequences before making an investment in the Fund. DISTRIBUTION AND SERVICING ARRANGEMENTS Distributor and 12b-1 Plan. Quasar Distributors, LLC (the Distributor) has entered into an agreement with the Fund to serve as the Funds distributor. The Fund has adopted a distribution and service plan, pursuant to Rule 12b-1 under the Investment Company Act of 1940 (the Plan). Rule 12b-1 provides that an investment company that bears any direct or indirect expense of distributing its shares must do so only in accordance with the Plan permitted by Rule 12b-1. Pursuant to the Plan, the Fund make payments to the distributor, the Adviser, financial intermediaries or others to reimburse such parties for distribution and/or shareholder servicing activity in an amount not to exceed 0.35% of the average daily net assets on an annual basis. The distribution fees are asset based sales charges and, therefore, long-term shareholders may pay more in total sales charges than the economic equivalent of the maximum front-end sales charge permitted by the Financial Industry Regulatory Authority (FINRA). Because these fees are paid out of the Funds assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Fees paid under the Plan may not be waived for individual shareholders . Shareholder servicing agents and broker-dealers may charge investors a fee in connection with their provision of specialized purchase and redemption procedures. In addition, shareholder servicing agents and broker-dealers offering purchase and redemption procedures similar to those offered to shareholders who invest in the Fund directly may impose charges, limitations, minimums and restrictions in addition to or different from those applicable to shareholders who invest in the Fund directly. Accordingly, the net yield to investors who invest through shareholder servicing agents and broker-dealers may be less than it is to investors who invest in the Fund directly. An investor should read the Prospectus in conjunction with the materials provided by the shareholder servicing agent and broker-dealer describing the procedures under which Fund shares may be purchased and redeemed through the shareholder servicing agent and broker-dealer. 20 FINANCIAL HIGHLIGHTS The financial highlights information presented for the Fund is the financial history of the Funds predecessor, the Rockland Small Cap Growth Fund seriesof the Rockland Funds Trust (the "Predecessor Fund"), which has been reorganized into the Fund. The financial highlights table is intended to help you understand the Predecessor Fund's financial performance for the fiscal years ended September 30, 2004, 2005, 2006, 2007, 2008 and 2009. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Predecessor Fund (assuming reinvestment of all dividends and distributions). Certain information reflects financial results for a single share of the Predecessor Fund. Information for the fiscal years shown has been audited by KPMG LLP, whose report, along with the Predecessor Fund's financial statements, is included in the Predecessor Fund's most recent annual report. The Predecessor Funds' most recent annual and semi-annual reports are available upon request. Per share data for a share of common stock outstanding for the entire period are as follows: [Insert financial highlights] 21 Investment Adviser Jacob Asset Management of New York LLC Administrator and Transfer Agent and Dividend Agent U.S. Bancorp Fund Services, LLC . Underwriter and Distributor Quasar Distributors, LLC Custodian Jacob Small Cap Growth Fund U.S. Bank, N.A. a series of Jacob Internet Fund Inc. Legal Counsel Stradley Ronon Stevens & Young, LLP Independent Registered Public Accounting Firm [] [Insert Jacob Small Cap Growth Fund graphic] A Statement of Additional Information (SAI), dated [ ], 2009 and the Funds Annual and Semi-Annual Reports include additional information about the Fund and its investments and are incorporated by reference into this Prospectus. The Funds Annual Report will contain a discussion of the market conditions and investment strategies that significantly affected the Funds performance during its prior fiscal year. You may obtain the SAI and the Annual and Semi-Annual Reports (when available) without charge on the Funds website (www.jacobinternet.com) or by calling the Fund at 1-888- jacob-fx. To request other information or to make inquiries, please call your financial intermediary or the Fund. The Funds SAI is incorporated by reference into this Prospectus. A current SAI has been filed with the Securities and Exchange Prospectus Commission. You may visit the Securities and Exchange Commissions Internet website (www.sec.gov) to view the SAI, material incorporated by reference and other information on the EDGAR database. These materials can also be reviewed and copied at the Commissions Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling the Commission at 1-202-942-8090. In Prospectus addition, copies of these materials may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the Commission, Washington, DC 20549-0102 or sending an e- mail to publicinfo@sec.gov . Jacob Asset Management of New York LLC 1-888-Jacob-fx (522-6239) www.jacobinternet.com Jacob Wisdom Fund a series of Jacob Internet Fund Inc. Prospectus [ ], 2009 This Prospectus contains important information about the fund. For your own benefit and protection, please read it before you invest, and keep it for future reference. Investment Adviser Jacob Asset Management of New York LLC The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Summary Redemption of Fund Shares Fees and Expenses Pricing of Fund Shares Investment Objective, Principal Dividends and Distributions Investment Strategies and Related Risks Tax Consequences Management, Organization and Capital Distribution Arrangements Structure Purchase of Fund Shares Financial Highlights NOTICE OF PRIVACY POLICY We collect the following nonpublic personal information about you: Information we receive from you on or in applications or other forms, correspondence, or conversations, including, but not limited to, your name, address, phone number, social security number, assets, income and date of birth; and Information about your transactions with us, our affiliates, or others, including, but not limited to, your account number and balance, payments history, parties to transactions, cost basis information, and other financial information. We do not disclose any nonpublic personal information about our current or former shareholders to nonaffiliated third parties, except as permitted by law. For example, we are permitted by law to disclose all of the information we collect, as described above, to our transfer agent to process your transactions. Furthermore, we restrict access to your nonpublic personal information to those persons who require such information to provide products or services to you. We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your nonpublic personal information. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your nonpublic personal information would be shared with nonaffiliated third parties. SUMMARY Investment Objective The Funds investment objective is to maximize total investment return consisting of a combination of income and capital appreciation. There is no assurance that the Fund will achieve its investment objective. The Funds investment objective may be changed without shareholder approval. Principal Investment Strategies The Fund seeks to achieve its investment objective by investing primarily in equity securities of U. S. companies of any size. The Fund may also invest up to 35% of its net assets in fixed income or debt securities to seek income. The Fund may gain exposure to foreign markets through the global operations of U.S. companies, or through direct investment in foreign companies. The Adviser will not invest more than 25% of the Funds net assets directly in foreign companies. The Fund invests in securities of companies that the Adviser believes have the greatest potential for capital appreciation and income. The Advisers overall stock selections are based on an assessment of a companys fundamental prospects. Specifically, the Adviser uses fundamental analysis to assess the quality, growth potential, financial strength and overall value of a company. While trying to maximize the capital appreciation potential of the Funds portfolio of investments, the Advisor also seeks to obtain securities for the Fund that are selling at reasonable prices. The Fund maintains a diversified portfolio of investments consisting primarily of common stocks, and may also invest in other equity securities such as preferred stocks, securities convertible or exchangeable into common stock, rights, warrants, depository receipts or real estate investment trusts. Equity securities generally represent an ownership interest in a company and their value is based on the success of the companys business, any income paid to shareholders, the value of the companys assets, general market conditions and investor demand. The Fund may also purchase depositary receipts, which are certificates normally issued by U.S. banks that evidence the ownership of shares of a foreign company. The Fund generally seeks to purchase securities as long-term investments, but when circumstances warrant, securities may be sold without regard to the length of time they have been held to reduce risk or volatility or to respond to changing fundamental information. The Fund intends to hold some cash, short-term debt obligations, government securities or other high-quality investments for reserves to cover redemptions and unanticipated expenses, to seek income, or to maintain liquidity while seeking appropriate investments. There may be times, however, when the Fund attempts to respond to unfavorable market, economic, political or other conditions by investing up to 100% of its assets in cash or those types of money market investments for temporary defensive purposes. During those times, the Fund will not be able to pursue its investment objective and, instead, will focus on preserving your investment. 2 Principal Risks Investing in a mutual fund has inherent risks, which could cause you to lose money. The principal risks of investing in the Fund, and the circumstances that could adversely affect the Funds net asset value and total return, are listed below. . The value of the Funds shares and the securities held by the Fund can each decline in value. Even when the stock market in general is rising, the stocks selected by the investment adviser may decline. Prices of common stocks of even the best managed, most profitable corporations are subject to market risk, which means their stock prices can decline. In addition, swings in investor psychology or significant trading by large institutional investors can result in price fluctuations. You could lose money that you invest in the Fund. The investment adviser may not be able to sell stocks at an optimal time or price. Investments in smaller capitalized companies may involve greater risks, as these companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. The market value of convertible securities tends to decline as interest rates increase and, conversely, to increase as interest rates decline. In addition, convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality. Yields and principal values of fixed income securities (bonds) will fluctuate. Generally, values of fixed income securities change inversely with interest rates. As interest rates go up, the value of debt securities tends to go down. As a result, to the extent the Fund holds fixed income investments, the value of the Fund may go down. Changes in an issuers financial strength or in a securitys credit rating may affect a securitys value and, thus, impact Fund performance. It is also possible that an issuer of a debt security owned by the Fund could default on interest and/or principal payments that are payable to the Fund. The risks of investing in foreign companies can increase the potential for losses in the Fund and may include currency fluctuations, political and economic instability, less government regulation, less publicly available information, limited trading markets, differences in financial reporting standards and less stringent regulation of securities markets. Foreign securities markets generally have less volume than U.S. securities exchanges and securities of some foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Additional risks include future political and economic developments, the possibility that a foreign jurisdiction might impose or increase withholding taxes on income payable with respect to foreign securities, the possible seizure, nationalization or expropriation of the foreign issuer or foreign deposits (in which the Fund could lose its entire investment in a certain market) and the possible adoption of foreign governmental restrictions such as exchange controls. Disclosure of Portfolio Holdings . The Fund expects to publicly disclose 100% of its portfolio holdings on its website no earlier than 30 days after each calendar quarter end. The Fund also intends to disclose its top 25 holdings on a monthly basis on its website no earlier than 30 days after the month end, along with information regarding the percentage of the portfolio that each 3 holding comprises. A further description of the Funds policies and procedures with respect to the disclosure of portfolio holdings is available in the Statement of Additional Information. Who May Want to Invest in the Fund The Fund is designed for long-term investors who understand and are willing to accept the risk of loss involved in investing in a fund seeking to maximize total investment return and investing in the equity securities of U.S. companies. Investors should consider their investment goals, their time horizon for achieving them, and their tolerance for risks before investing in the Fund. The Fund should not represent your complete investment program or be used for short-term trading purposes. Performance Information Performance information is not available because the Fund had not commenced operations as of the date of this Prospectus. 4 FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee* 2.00% Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.50% Distribution and/or Service (12b-1) Fees 0.35% Other Expenses 1.74% Total Annual Fund Operating Expenses 2.59% Less Management Fee Waiver** (0.64%) Net Annual Fund Operating Expenses*** 1.95% * A redemption fee is imposed on shares sold within 90 days following their purchase date. The redemption fee is calculated as a percentage of the amount redeemed (using standard rounding criteria), and may be charged when you sell your shares or if your shares are involuntarily redeemed. The fee will be retained by the Fund and generally withheld from redemption proceeds. For more details, see the redemption fee information in the Market Timing Policy section beginning on page [ ]. There is also a fee (currently $15) imposed on redemption proceeds sent by wire. ** The Adviser has contractually agreed for a period of two years following the reorganization that commenced its operations, to waive its advisory fees in an amount up to an annual rate of 0.50% of the average daily net assets, to the extent that the Funds Total Annual Operating Expenses (excluding any taxes, interest, brokerage fees, acquired fund expenses and non-routine expenses) exceed 1.95% of average daily net assets. Pursuant to its fee waiver agreement with the Fund, the Adviser is entitled to recoup any fees that it waived for a period of three years following such fee waivers to the extent that such recoupment by the Adviser will not cause the Fund's expenses to exceed 1.95%.
